Citation Nr: 1209586	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-18 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for epididymitis, left, postoperative, with erectile dysfunction.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a compensable evaluation for epididymitis, left, postoperative, with erectile dysfunction.   

In July 2011, the Veteran testified at a travel Board hearing held before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record. 

A service connection claim for hypertension, to include as secondary to left epididymitis, postoperative, with erectile dysfunction, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable disability rating for service-connected epididymitis, left, postoperative, with erectile dysfunction.  The Board finds that additional development is necessary before a decision on the merits of the claim can be reached.

The Veteran's disability is currently evaluated under Diagnostic Code (DC) 7525 (Epididymo-orchitic, chronic).  That DC directs the rater to evaluate such disability as a urinary tract infection.  In turn, the provisions of 38 C.F.R. § 4.115a govern ratings for urinary tract infections and provide that a 10 percent evaluation is warranted for long-term drug therapy, 1 to 2 hospitalizations per year and/or requiring intermittent intensive management; a 30 percent evaluation is assigned for recurrent symptomatic infection requiring drainage/frequent hospitalizations (greater than 2 times a year) and/or requiring continuous intensive management.  

A brief review of the evidence indicates that Veteran was last examined by VA in September 2009.  At that time, he reported having tenderness in the area of the left epididymitis.  He denied having pain with urination, but acknowledged having urine leakage, for which he did not use pads or appliances.  The Veteran indicated that drainage procedures had not been required and that he did not take medication for his condition.  Left epididymitis with residual erectile dysfunction was diagnosed.  

The Veteran provided testimony at a Board hearing held in July 2011.  The Veteran report experiencing stinging and frequent urination.  He mentioned that since 2009, he had experienced greater discomfort and pain.  He reported that he had recently been seen by VA and had undergone a "sonogram."  The most recent clinical evidence on file reflects that a testicular ultrasound was conducted in July 2011 in conjunction with the Veteran's complaints of left testicular pain.  Impressions of: left testicular heterogeneity and microlithiasis without discrete mass lesion; small right hydrocele; and small left tunica albuginea cyst, were made.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's service-connected disorder.  

The Board also observes that given the Veteran's primary complaints and manifestations, his disability might be more accurately rated under 38 C.F.R. § 4.115a, as voiding dysfunction or urinary frequency, upon readjudication.  In this regard, the Board observes that when an unlisted diagnosed condition does not match any of the specific diagnostic codes contained in the rating schedule, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  Also for consideration is whether there is any basis for the assignment of a separate evaluation for erectile dysfunction under DC 7522, requiring evidence of deformity of the penis, apparently not shown to this point.  

As the case is being remanded for the aforementioned reasons, the Board will also request that the Veteran identify any additional records pertinent to the claim and that VA records dated from July 2011, forward be added to the file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be given an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his increased rating claim for service-connected epididymitis, left, postoperative, with erectile dysfunction, that have not yet been associated with the claims folder.  Appropriate steps should be taken to obtain the identified records.

2.  The RO/AMC should take steps to associate the Veteran's VA medical records dated from July 2011 forward, with his claims file.  

3.  The Veteran should be afforded a VA genitourinary examination to determine the manifestations associated with his epididymitis, left, postoperative, with erectile dysfunction.  The claims folder and a copy of this remand must be made available to the examiner who should note in the examination report that the claims folder was reviewed.  All appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted and the results of such should be included in the examination report.  The following specific information should be contained in the examination report:

a.  The examiner should described any and all symptoms (lay and clinical) associated with this condition and provide a comprehensive diagnosis.

b.  The examiner is also asked to discuss any manifestations akin to urinary tract infections caused by the disability, such as identifying any symptomatic infections, hospitalizations or required drug therapy (in terms of frequency per year and/or frequency of treatment, as appropriate). 

c.  The examiner should provide in the examination report information relating both to voiding dysfunction and urinary frequency, associated with the service-connected condition.  Specifically, it should be noted whether the Veteran wears any absorbent materials and if so, how frequently these are changed a day.  The report should also identify the frequency of the Veteran's daytime and nighttime (awakening to) voiding per day.  

d.  The examiner should specifically determine whether there is any indication of penis deformity, and should describe the form and extent of any such shown.

4.  The RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim should be readjudicated.  In this regard, the SSOC should reflect consideration of the rating criteria associated with DC 7525, as well as with 38 C.F.R. § 4.115a (which includes evaluating manifestations analogous to urinary tract infections, urinary frequency and voiding dysfunction), as well as any other potentially applicable criteria.  In addition, the matter of whether a separate evaluation is warranted for erectile dysfunction should be addressed.  The RO is also requested to consider whether an extraschedular evaluation is warranted under 38 C.F.R. § 3.321(b) for the Veteran's service-connected disability.  

If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

